Per Curiam:

On October 4, 1976, the Supreme Court of the United States entered an order granting the appellant’s petition for a writ of certiorari and vacated the judgment of this Court affirming the appellant’s conviction. See State v. Middleton, 266 S. C. 251, 222 S. E. (2d) 763 (1976). The Supreme Court of the United States remanded for further consideration in light of Doyle and Wood v. Ohio, 426 U. S. 610, 96 S. Ct. 2240, 49 L. Ed. (2d) 91 (1976).
We conclude that Doyle and Wood v. Ohio, supra, is inapposite to the instant case. Therefore, we reaffirm the conviction and sentence of Middleton.
Reaffirmed.